DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 17-20 are objected to. Claims 1-16 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted September 15, 2021, January 13, 2022, and February 23, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding Claim 9, Line 2 recites “downstream a plurality of blade of the first compressor”. Applicant is suggested to amend to recite “downstream a plurality of blades of the first compressor” for grammatical reasons. See Claim 10.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7 and 8, Lines 3-4 of the claims recite “positioned proximate to an inner diameter of the vane, an outer diameter of the vane, or both”. It is unclear how the positioning may be “or both” relative to the first opening. The inner diameter and outer diameter are understood to be opposite ends of each other. Therefore, if the second opening is proximate one end relative to the first opening, how can the second opening be proximate the other end as well?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nolcheff et al. (US 2010/0111688 A1), hereinafter Nolcheff, in view of Yu (US 2016/0312799 A1), hereinafter Yu.
Regarding Claim 1, Figure 3 of Nolcheff teaches a turbomachine, wherein the turbomachine defines a flowpath (between 110’s) therethrough at which a fluid is compressed, the turbomachine comprising: a first compressor (left of 224, i.e. stages 240, 216, 242) in serial flow arrangement upstream of a second compressor (224), wherein the second compressor (224) comprises a port (228) at the flowpath, wherein the port (228) at the second compressor (224) is configured to receive at least a portion of the fluid from the flowpath from the second compressor (224), and wherein the first compressor comprises a vane (240 or 242) positioned at the flowpath [0025-0029]. 
Nolcheff does not expressly teach the vane comprises an opening at the flowpath, wherein the opening at the vane is configured to egress the portion of the fluid from the port into the flowpath as claimed. However, egressing the portion of the fluid from the vane would have been obvious in view of Yu. 
Figure 2 of Yu teaches a turbomachine wherein a vane (28) comprises an opening (34) at the flowpath (of flow 30), wherein the opening (34) at the vane (28) is configured to egress a portion of fluid from an upstream port (via 48) into the flowpath [0018]. Wake interactions between vanes and rotors, such as vanes (28) and rotor blades (32), are recognized to contribute to noise generation [0017]. The egress of fluid by openings (34) helps interfere with the aerodynamic interaction between the wake and the rotor to reduce the generation of noise [0021]. Paragraph [0030] of Yu discusses the teaching being applicable to vanes upstream a compressor rotor, not just the vane exemplified in the figure. As noted above, Figure 3 of Nolcheff shows fluid (334) being drawn from the port (228) for purposes of recirculation. Rotors (206) and (208) are seen with upstream vanes (240, 242), similar to Yu having upstream vanes. The teachings of Yu provide an additional benefit from egressing the fluid in a particular manner rather than only for purposes of recirculation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine taught by Nolcheff such that the vane comprises an opening at the flowpath, wherein the opening at the vane is configured to egress the portion of the fluid from the port into the flowpath as suggested by Yu, to provide the benefit of reducing noise. 
Regarding Claim 13, Nolcheff and Yu teach the turbomachine as set forth in Claim 1. 
Figure 3 of Nolcheff teaches wherein the first compressor (portion to left of 224) is an axial compressor [0025]. 
Regarding Claim 14, Nolcheff and Yu teach the turbomachine as set forth in Claim 13. 
Figure 3 of Nolcheff teaches wherein the second compressor (224) is a centrifugal compressor [0025]. 

Claims 2-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nolcheff and Yu as applied to Claim 1 above, and further in view of Blizzard (US 4,640,091 A), hereinafter Blizzard.
Regarding Claim 2, Nolcheff and Yu teach the turbomachine as set forth in Claim 1. 
Nolcheff does not expressly teach wherein the port at the second compressor is positioned at or aft a downstream end of the second compressor as claimed. However, placing the port at or aft a downstream end of the second compressor would have been obvious in view of Blizzard. 
Figures 1-2 of Blizzard teach a turbomachine with a port (70), wherein fluid is received from the flowpath from a second compressor (30) and egressed at a first compressor upstream (follow flow arrows). Blizzard recognizes that the port (70) may be positioned at various suitable locations, including at or aft a downstream end of the second compressor (30) (Col. 3, Line 65 – Col. 4, Line 2). In other words, rather than the single location exemplified in Nolcheff, Blizzard teaches there are various locations recognized to be suitable for drawing fluid from the flowpath. One of ordinary skill would choose which location to place the port out of all the locations recognize as suitable with an expectation that the port would predictably be successful at drawing fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbomachine taught by Nolcheff-Yu such that the port at the second compressor is positioned at or aft a downstream end of the second compressor as evidenced by Blizzard, since such a location is known to be suitable for drawing fluid to be reintroduced at an upstream location. 
Regarding Claim 3, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 2. 
The modification by Yu in Claim 1 results wherein the opening at the vane of the first compressor is positioned between a maximum thickness location at the vane and 10% of a chord from a trailing edge of the vane. Yu teaches the axial location of the opening (34) is from 70-95% of the chord [0018]. This is clearly aft of the maximum thickness location (see cross-section of vane (28) in Figure 3 of Yu) and slightly past 10% of a chord from a trailing edge of the vane. 10% of a chord from a trailing edge of the vane is recognized to be 90% chord. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05, I). Furthermore, Yu acknowledges that the positioning of the hole is to vary the way in which fluid is egressed in order to mistune the wake in a desired fashion [0027]. Thus, Yu also provides evidence that the position of the opening is a results effect variable to which one of ordinary skill would routinely optimize to achieve a desired mistuning (see MPEP 2144.05, II regarding routine optimization).  
Regarding Claim 4, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 3. 
Figure 3 of Nolcheff teaches the turbomachine comprising: a conduit (follow 334) extended from the port (228) at the second compressor (224), wherein the conduit provides fluid communication from the flowpath (between 110’s). 
The modification by Yu in Claim 1 results in the conduit being to the vane at the first compressor, wherein the conduit provides fluid communication to the opening at the vane, as exemplified by Figure 2 of Yu with a conduit (48) extending from a port to opening (34) provided at vane (28). 
The modification by Blizzard in Claim 2 results in fluid communication from the flow path at the downstream end of the second compressor, or aft thereof, since this is a suitable place for drawing of fluid as noted in Claim 2 above (Blizzard, Col. 3, Line 65 – Col. 4, Line 2).
Regarding Claim 5, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 3. 
The modification by Yu in Claim 1 results wherein the vane comprises a plurality of the opening comprising a first opening forming a different cross-sectional area from a second opening, as noted by the plurality of openings (34) in Figure 2 of Yu. The openings may be of different cross-sectional areas (shapes or sizes) [0025-0026].
Regarding Claim 6, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 5. 
The modification by Yu in Claim 1 results wherein the first opening and second opening are positioned at different span-wise locations relative to one another along the vane, as exemplified by openings (34) being at different span-wise locations (vertical with respect to figure) in Figure 2 of Yu. 
Regarding Claim 7, as far as it is definite and understood, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 6. 
The modification by Yu in Claim 1 results wherein the first opening comprises a greater cross-sectional area than the second opening, and wherein the second opening is positioned proximate to an inner diameter of the vane or an outer diameter of the vane relative to the first opening. Figure 2 of Yu shows a plurality of openings (34) on vane (28). Interpreting one of the openings (34) as the first opening, any opening proximate the inner or outer diameter of vane (28) is interpretable as the second opening being proximate the diameter relative to the first opening. Paragraphs [0025-0026] discuss how the openings (34) may vary in size and shape, resulting in different cross-sectional areas. Different areas necessarily require one to be greater than the other. 
Regarding Claim 8, as far as it is definite and understood, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 2. 
The modification by Yu in Claim 1 results wherein the vane comprises a plurality of the openings comprising a first opening forming a first exit width greater than a second exit width at a second opening, and wherein the second opening is positioned proximate to an inner diameter of the vane or an outer diameter of the vane relative to the first opening. Figure 2 of Yu shows a plurality of openings (34). Interpreting one of the openings (34) as the first opening, any opening proximate the inner or outer diameter of vane (28) is interpretable as the second opening being proximate the diameter relative to the first opening. Paragraphs [0025-0026] discuss how the openings (34) may vary in size and shape, resulting in different exit widths.
Regarding Claims 9, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 2. 
The modification by Yu in Claim 1 results wherein the vane is positioned downstream of a plurality of blade of the first compressor. Paragraph [0030] discusses the applicability of the teaching to vanes upstream of compressor rotors. Vane (242) in Figure 3 of Nolcheff is considered upstream of (224), yet downstream of a plurality of blade (216) of the first compressor as required of the claim. 
Regarding Claim 10, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 2. 
The modification by Yu in Claim 1 results wherein the vane is positioned upstream of a plurality of blades of the first compressor. Paragraph [0030] discusses the applicability of the teaching to vanes upstream of compressor rotors. Vane (240) in Figure 3 of Nolcheff is upstream of plurality of blades (216). 
Regarding Claim 11, Nolcheff, Yu, and Blizzard teach the turbomachine as set forth in Claim 2. 
The modification by Yu in Claim 1 results wherein the vane is positioned between a downstream end of the first compressor and an upstream end of the first compressor. Paragraph [0030] discusses the applicability of the teaching to vanes upstream of compressor rotors. Vanes (240, 242) are both upstream of rotors (216, 224) and considered between a downstream end of the first compressor (end of first compressor, on right) and an upstream end of the first compressor (beginning of first compressor, on left). 
Regarding Claim 15, Nolcheff and Yu teach the turbomachine as set forth in Claim 1. 
Figure 3 of Nolcheff teaches the turbomachine comprising: a conduit (follow 334) extended from the port (228) at the second compressor (224), wherein the conduit provides fluid communication from the flowpath (between 110’s). 
The modification by Yu in Claim 1 results in the conduit being to the vane at the first compressor, wherein the conduit provides fluid communication to the opening at the vane, as exemplified by Figure 2 of Yu with a conduit (48) extending from a port to opening (34) provided at vane (28). The modification also results wherein a valve is positioned at the conduit, wherein the valve is configured to modulate pressure and/or flow of the portion of fluid from the port at the second compressor to the opening at the first compressor, as exemplified by valve (50) in conduit (48) of Figure 2 of Yu modulating pressure and/or flow between the ends of the conduit (48) [0020]. 
Nolcheff does not expressly teach the conduit being at a downstream end of the second compressor, or aft thereof as claimed. However, placing the conduit in fluid communication from the flowpath at or aft a downstream end of the second compressor would have been obvious in view of Blizzard. 
Figures 1-2 of Blizzard teach a turbomachine with a port (70) and a conduit (follow flow arrows through 70), wherein fluid is received from the flowpath from a second compressor (30) and egressed at a first compressor upstream (follow flow arrows). Blizzard recognizes that the conduit may provide fluid communication from various suitable locations, including at or aft a downstream end of the second compressor (30) (Col. 3, Line 65 – Col. 4, Line 2). In other words, rather than the single location exemplified in Nolcheff, Blizzard teaches there are various locations recognized to be suitable for drawing fluid from the flowpath. One of ordinary skill would choose which location to place the port with the conduit for fluid communication out of all the locations recognize as suitable with an expectation that the port and conduit would predictably be successful at drawing fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbomachine taught by Nolcheff-Yu such that conduit provides fluid communication from the flowpath at the second compressor is positioned at or aft a downstream end of the second compressor as evidenced by Blizzard, since such a location is known to be suitable for drawing fluid to be reintroduced at an upstream location. 
Regarding Claim 16, Nolcheff and Yu teach the turbomachine as set forth in Claim 1. 
Nolcheff does not expressly teach an aperture positioned downstream of the first compressor and upstream of the second compressor, wherein the aperture is configured to provide a second portion of the fluid from the aperture into the flowpath via the opening at the vane as claimed. However, placing an aperture would have been obvious in view of Blizzard. 
Figures 1-2 of Blizzard teach a turbomachine with an aperture (70), wherein fluid is received from the flowpath from a second compressor (30) and egressed at a first compressor upstream (follow flow arrows). Blizzard recognizes that the aperture (70) may be positioned at various suitable locations, including downstream of the first compressor and upstream of the second compressor, wherein the aperture is configured to provide a portion of the fluid from the aperture into the flowpath (Col. 3, Line 65 – Col. 4, Line 2). This location is specifically exemplified in Figures 1-2 of Blizzard. Rather than the single location exemplified in Nolcheff, Blizzard teaches there are various locations recognized to be suitable for drawing fluid from the flowpath. One of ordinary skill would choose which location to place the aperture out of all the locations recognize as suitable with an expectation that the aperture would predictably be successful at drawing fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbomachine taught by Nolcheff-Yu with an aperture positioned downstream of the first compressor and upstream of the second compressor, wherein the aperture is configured to provide a second portion of the fluid from the aperture into the flowpath via the opening at the vane as as evidenced by Blizzard, since such a location is known to be suitable for drawing fluid to be reintroduced at an upstream location. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nolcheff and Yu as applied to Claim 1 above, and further in view of Nolcheff et al. (US 2014/0321987 A1), hereinafter Frias.
Regarding Claim 12, Nolcheff and Yu teach the turbomachine as set forth in Claim 1. 
Figure 3 of Nolcheff teaches wherein the first compressor comprises a plurality of stages of stationary vanes (240, 242). 
Nolcheff and Yu do not expressly teach wherein the plurality of stages of stationary vanes consist of fixed pitch angle airfoils. However, fixed pitch angle airfoils would have been obvious in view of Frias. 
The background of Frias discusses the state of the art of variable-pitch vanes. Frias acknowledges that it is desirable to use fixed pitch angle airfoils since variable-pitch vanes limit design and increase mechanical complexity of the assembly. This is due to the requirement to accommodate for the mechanisms of variable-pitch vanes [0002-0004]. 
It would have been obvious to one of ordinary skill in the art to further modify the turbomachine taught by Nolcheff-Yu such that the plurality of stages of stationary vanes consist of fixed pitch angle airfoils as suggested by Frias, to provide the benefit of reducing the complexity of the assembly. 
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 17, the closest prior art, Nolcheff and Yu, do not expressly teach a controller configured to execute operations, the operations comprising adjusting an operation line at the first compressor based at least on egressing at least a portion of the portion of fluid from the second compressor through the vane at the first compressor as claimed. Rather, Nolcheff discusses the use of recirculation to increase the surge margin and efficiency of the compressor (Nolcheff, [0023]). The egressing from the vane by Yu is for purposes of controlling noise (Yu, [0021]). There is no particular disclosure of a controller specifically adjusting the operation line of the first compressor based on egressing of flow from the second compressor through a vane of the first compressor. As noted in paragraph [0025] of the instant application, the egressing of flow is intended to control the vane exit angle, which would then improve operability. The egression is what allows for the operation line of the first compressor to be adjustable without detriment. Therefore, while the disclosed structure is similar, a controller used in the assembly taught by Nolcheff-Yu would not necessarily be configured to perform the exact operation unless there was a specified purpose similar to the instant application. 
Claims 18-20 subsequently depend upon Claim 17. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vitt et al. (US 2018/0355738 A1) discusses openings to vary effective throats of vanes. Nolcheff et al. (US 2013/0017066 A1) discloses a similar arrangement to Nolcheff. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745